             Case 2:20-cv-00111-RAJ Document 93 Filed 03/06/20 Page 1 of 2



1                                                      HONORABLE RICHARD A. JONES
2

3

4

5

6

7                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
8                                       AT SEATTLE
9    STATE OF WASHINGTON, et al.,
10             Plaintiffs,
11      v.
12   UNITED STATES DEPARTMENT OF                No. 2:20-cv-00111-RAJ
     STATE, et al.,
13                                              [PROPOSED] ORDER GRANTING
               Federal Defendants.              MOTION TO INTERVENE BY
14                                              NATIONAL SHOOTING SPORTS
                                                FOUNDATION, INC. AND FREDRIC’S
15                                              ARMS & SMITHS, LLC
16

17

18
19

20

21

22

23

24

25

26

      [PROPOSED] ORDER GRANTING MOTION                      Akin Gump Strauss Hauer & Feld LLP
                                                                         2001 K Street, NW
      TO INTERVENE BY NATIONAL SHOOTING                                 Washington, DC 20006
      SPORTS FOUNDATION, INC. AND                                          (202) 887-4000

      FREDRIC’S ARMS & SMITHS, LLC - 1
      Case No. 2:20-cv-00111-RAJ
         Case 2:20-cv-00111-RAJ Document 93 Filed 03/06/20 Page 2 of 2



1           This matter came before the Court on the Motion to Intervene pursuant to
2    Federal Rule of Civil Procedure 24 brought by the National Shooting Sports
3    Foundation, Inc. and Fredric’s Arms & Smiths, LLC. The Court has considered all
4    papers and pleadings on file in this matter. Being fully advised, the Court now
5    ORDERS that the Motion to Intervene is GRANTED. National Shooting Sports
6    Foundation, Inc. and Fredric’s Arms & Smiths, LLC shall be made Defendant-
7    Intervenors in this action.
8           IT IS SO ORDERED.
9
10          DATED this 6th day of March, 2020.
11

12                                                 A
13                                                 The Honorable Richard A. Jones
                                                   United States District Judge
14

15

16

17

18
19

20

21

22

23

24

25

26

     [PROPOSED] ORDER GRANTING MOTION                           Akin Gump Strauss Hauer & Feld LLP
                                                                           2001 K Street, NW
     TO INTERVENE BY NATIONAL SHOOTING                                    Washington, DC 20006
     SPORTS FOUNDATION, INC. AND                                             (202) 887-4000

     FREDRIC’S ARMS & SMITHS, LLC - 2
     Case No. 2:20-cv-00111-RAJ
